DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/22 has been entered.
 
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend the following claims as noted below: 
Regarding claim 3, please delete ALL, and replace with the following:
3.	The transformer of claim 1, in which the overlapped cross portion comprises a first conductive trace and a second conductive trace in a different conductive layer than the first conductive trace.
Regarding claim 4, please delete ALL, and replace with the following:
4. 	The transformer of claim 1, in which the overlapped cross portion is shaped in accordance with an orthogonal configuration or is shaped in accordance with a diagonal configuration.
Allowable Subject Matter
1.	Claims 1, 3-5, 7-11, 16 and 19-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein a second inductor magnetically coupled to the first inductor, the second inductor including a second port, the second inductor comprising a first portion configured to permit current flow in a clockwise direction and a second portion configured to permit current flow in a counter-clockwise direction; and a third inductor magnetically coupled to the first inductor and to the second inductor, the magnetic coupling between the third inductor and the second inductor being represented by a magnetic coupling coefficient, the third inductor including a third port, in which the counter- clockwise direction is opposite the clockwise direction to reduce the magnetic coupling coefficient to less than 0.1 between the second inductor and the third inductor based on magnetic coupling cancellation,
wherein the second inductor is shaped in accordance with a figure eight configuration and in which the second inductor comprises an overlapped cross portion that couples the first portion to the second as claimed in combination with the remaining limitations of independent claim 1.
Regarding claim 16, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein a second means for storing energy in a magnetic field, the second energy storing means magnetically coupled to the first energy storing means, the second energy storing means being accessible via a second port, the second energy storing means comprising a first portion configured to permit current flow in a clockwise direction and a second portion configured to permit current flow in a counter-clockwise direction; and third means for storing energy in a magnetic field, the third energy storing means magnetically coupled 
Claims 3-5, 7-11 and 19-20are allowed because each claim is directly or indirectly dependent of independent claims 1 or 16.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837